Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 29 June 2022 has been entered.

Status of Claims
Claims 1 and 4-20 are pending.
	Claims 1 and 4-20 are rejected.
	Claims 1 and 14-16 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. 14/689,625, 04/17/2015, and names the inventor or at least one joint inventor named in the prior application. (The specification filed with instant application 17/348,468 appears to set forth at least a portion of the earlier disclosure, 14/689,625, that is germane to the invention as claimed. In addition, the instant application appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application (MPEP 201.06).) In addition, the abandonment issued from parent application 14/689,625 was published on the same day or after the filing date of the instant application. Applicant designates the instant application a “DIV" of 14/689,625; the claims do result from a Restriction/Election requirement made in parent application 14/689,625. Accordingly, this application constitutes a divisional.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1 and 4-20 have the effective filing date of 17 April 2015.

Drawings
The drawings were received on 15 June 2021. These drawings are objected to. 	[This objection was cited in the Final Office Action mailed 29 March 2022 and is maintained here.]

Color photographs and color drawings are not accepted unless a petition filed
under 37 CFR 1.84(a)(2) is granted (MPEP 608.01 (f)). Any such petition must be
accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color
drawings or color photographs, as appropriate, and, unless already present, an
amendment to include the following language as the first paragraph of the brief
description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color.
Copies of this patent or patent application publication with color drawing(s) will be
provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings
and black and white photographs have been satisfied. See 37CFR 1.84(b)(2). Note that
the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not
applicable to color drawings submitted via EFS-Web. Therefore, only one set of such
color drawings is necessary when filing via EFS-Web.
After review by appropriate personnel the petition will be granted or dismissed
accordingly.
Alternatively, black and white drawings may be submitted (as Replacement
drawings) in lieu of the color drawings.
It is noted that Figures 1 (grey scale), 7, 8, 11 and 12 are in color (see
'Supplemental Contents' folder, Doc Code 'DRW.SUPP').

Corrected drawing sheets in compliance with 37 CFR 1.121(d) (and/or appropriate amendment to the specification) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 14-16 are objected to because of the following informalities:

Claims 1, 14 and 16 recite: “…wherein a molar ratio of PEGylating agent to protein and/or protein-based biological macromolecules is…”, which should read: “…wherein a molar ratio of PEGylating agent to protein and/or protein-based biological macromolecule is…”
Claim 15 recites: “The composition according to claim 1, where said proteins and protein-based biological macromolecule is selected from…”, which, for the purpose of claim language consistency, should read: “The composition according to claim 1, where said proteins and protein-based biological macromolecules are selected from…”
Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-13, 15 and 17-20 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claims 4-13, 15 and 17-20 are dependent on claim 1, contain the limitations of claim 1, and, therefore, are rejected for the same reason.]

Claims 1, 4-13, 15 and 17-20 are indefinite, because the metes and bounds of the claimed subject matter are not clear.

(1) Claim 1, line 6, recites: “…crosslinked with a PEGylating agent that is difunctional to multifunctional,…”

However, it is not clear what is meant by the term ‘multifunctional’; therefore, it is not clear what the entire breadth of PEGylating agents is which would be considered to be multifunctional. The specification does not explain, define or describe the term ‘multifunctional’. Therefore, the broadest reasonable interpretation of the term, within the context of the claimed subject matter, would describe any PEGylating agent with more than 2 so-called arms; i.e., more than difunctional. The specification recites a list of PEGylating agents incorporated into Applicant’s working examples. For example: PSG-(PEO)4, 4-arm (tetrafunctional); SG-PEG-SG (difunctional); and SG-PEG (monofunctional) are listed (originally-filed specification, pg. 35, lines 12-21); i.e., PEGylating agents that are no more than tetrafunctional.
For the purpose of compact prosecution, the term will be considered to encompass any PEGylating agent that is more than difunctional or two-armed; e.g., a PEGylating agent with 8, 16, 20 or 30 arms.
Prior art will be applied according to this interpretation.

(2) Claim 9 recites: “The composition according to claim 1, further comprising an antibacterial agent, antifungal agent,…and combinations thereof.”
However, it is not clear if all of the agents or compounds listed in claim 9 are required to be incorporated into composition according to claim 1, because there is no selection option stipulated and the claim recites the conjunction ‘and’ rather than ‘or’.
For the purpose of compact prosecution the claim will be given its broadest reasonable interpretation. Therefore, the claim will be interpreted to read: “The composition according to claim 1, further comprising an antibacterial agent, antifungal agent,…or combinations thereof”; or “The composition according to claim 1, further comprising an antimicrobial agent selected from the group consisting of antibacterial agent, antifungal agent,…and combinations thereof.”
Prior art will be applied according to this interpretation.

Claims 15 and 17 are indefinite, because it recites insufficient, improper or unclear antecedent basis for the limitations in the claim(s).

(1) Claim 15 recites: “The composition according to claim 1, where said proteins and protein-based biological macromolecule is selected from fibrinogen and fibrin and the microgel particles…”
However, the term ‘microgel particles’ has no antecedent basis in claim 1. The term is not recited in any of the other claims.
For the purpose of compact prosecution, the term will be interpreted to refer to the hydrogel microparticles of claim 1.
Prior art will be applied according to this interpretation.

(2) Claim 17 recites: “The composition of claim 1, wherein pseudoplastic properties…”
However, claim 1 describes viscoelastic (solid) properties, not pseudoplastic properties. It is not clear if the composition further exhibits pseudoplastic properties or whether claim 17 should recite ‘viscoelastic properties’. The specification recites: "…, ‘pseudoplastic’ pertains to a fluid composition having a viscosity that decreases with increasing shear rate, that is, shear thinning (originally-filed specification, pg. 28, lines 5-6); and "…, ‘viscoelastic solids’ are able to return to their original shape when an applied shear load is removed, while viscoelastic fluids do not (spec., pg. 29, lines 8-9). That is, the types of properties describe different fluid dynamics phenomena. On the other hand, it appears that a composition can exhibit both types of properties simultaneously (e.g., Sawhney, cited below in the 103 rejection).
For the purpose of compact prosecution, prior art that describes a composition as ‘pseudoplastic’ or which describes a composition in terms of its fluid dynamics properties (i.e., a pseudoplastic phenomenon is described), will be considered to be applicable prior art.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 4-9, 12-17 and 20 under 35 U.S.C. §103 as being unpatentable over Li et al. in view of Slepian, in the Final Office Action mailed 29 March 2022, is withdrawn in view of Applicants' argument received 29 June 2022. 
The rejection of Claim 10 under 35 U.S.C. §103 as being unpatentable over Li et al. in view of Slepian, as applied to claims 1, 4-9, 12-17 and 20 above, and further in view of VanTomme et al., in the Final Office Action mailed 29 March 2022, is withdrawn in view of Applicants' argument received 29 June 2022. 
The rejection of Claim 11 under 35 U.S.C. §103 as being unpatentable over Li et al. in view of Slepian, as applied to claims 1, 4-9, 12-17 and 20 above, and further in view of Christman et al., in the Final Office Action mailed 29 March 2022, is withdrawn in view of Applicants' argument received 29 June 2022. 
The rejection of Claims 18 and 19 under 35 U.S.C. §103 as being unpatentable over Li et al. in view of Slepian, as applied to claims 1, 4-9, 12-17 and 20 above, and further in view of Kaplan et al. and Seetharaman et al., in the Final Office Action mailed 29 March 2022, is withdrawn in view of Applicants' argument received 29 June 2022. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 5-9, 11-15, 17, 18 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Sawhney (U.S. Patent No. 6,818,018 B1; Date of Patent: Nov. 16, 2004) as evidenced by Yan et al. ((2010) Chem. Soc. Rev. 39: 3528-3540) and Guvendiren et al. ((2012) Soft Matter 8: 260-272) and in view of Seetharaman et al. ((2011) Acta Biomaterialia 7: 2787-2796). 

Sawhney as evidenced by Yan et al. and Guvendiren et al. addresses some of the limitations of claims 1 and 14 and the limitations of claims 5, 6, 7, 8, 9, 11, 12, 13, 15, 17 and 20.
Regarding claims 1, 5, 14 and 15, Sawhney shows hydrogel compositions in various forms, including microspheres or films (column 15, lines 25-28 [Claims 1 and 14- A composition comprising a plurality of hydrogel microparticles]).
The hydrogel precursor components are all selected to be substantially water soluble, having a solubility of at least 1mg/L in an aqueous solution (column 5, lines 2-6 [Claims 1 and 14- the plurality of hydrogel microparticles are hydrated by an aqueous medium]).
In situ polymerized hydrogels may be formed by crosslinking reactions. Chemical crosslinking should result in an insoluble crosslinked gel having some physical integrity (e.g., a modulus greater than 0.5kPa) (column 8, lines 7-15 [Claims 1 and 14- water-insoluble hydrogel microparticles]).
Preparation of a water-soluble crosslinking agent (WSCA) incorporates polyethylene glycol (PEG). Activated forms of PEG-based water soluble crosslinking agents are commercially available (column 20, lines 33-65 [Claims 1 and 14- crosslinked with PEGylating agent]). 
Water soluble region/polymers for use in the compositions may be selected from any of a variety of natural, synthetic or hybrid polymers, including poly(ethylene glycol), polypeptides, and proteins (column 9, lines 45-59 [Claims 1 and 14- the PEGylated gel microparticles comprise a protein or protein-based biological macromolecule crosslinked with a PEGylating agent]). 
PEG can be derivatized to form difunctionally activated PEG proprionaldehyde (column 21, lines 7-9 [Claim 1- PEGylating agent is difunctional]).
Preferred WSCP (water soluble crosslinkable polymer) may be selected from natural or synthetic proteins or polypeptides, including collagen and gelatin (column 12, lines 18-26). The WSCP preferably is chosen to support cell adhesion or as a matrix that supports cell ingrowth (such as collagen or fibrin). The hydrogel is formed at the interface where the WSCP and the WSCA contact each other (column 25, lines 58-61). The biologically-active agent may include fibronectin (column 17, lines 53-65 [Claim 1- proteins and protein-based biological macromolecules are selected from a group which includes fibrin, fibrinogen and collagen] [Claim 5- said proteins and protein-based biological macromolecules are selected from a group which includes collagen and gelatin] [Claim 14- said proteins and protein-based biological macromolecule is selected from a group which includes collagen and gelatin] [Claim 15- said proteins and protein-based biological macromolecule is selected from fibrinogen and fibrin]).
The hydrogel materials may be applied to natural materials, such as blood vessels (column 28, lines 42-51 [Claim 15- the microgel particles induce angiogenesis]).

	It is noted that Sawhney shows that the proteins or protein-based biological macromolecules may include collagen, gelatin, and fibronectin, which are proteins which form extracellular matrices [instant Claim 1] [species election]).

Further regarding claims 1, 14 and 17, Sawhney shows that the crosslinks are temporarily disrupted during shear, leading to low apparent viscosities and flow, and re-form on the removal of shear, thereby causing the gel to re-form (column 7, lines 58-61 [Claim 1 and 14- wherein the composition includes clusters of the microparticles in the absence of shear, and the composition decreases in viscosity and exhibits viscoelastic solid properties with applied shear] [Claims 17- pseudoplastic properties]). 

Sawhney does not explicitly use the terms ‘viscoelastic’ or ‘pseudoplastic’ with regard to the plurality of hydrogel microparticles [Claims 1, 14 and 17].

Yan et al. shows that the polypeptide-based hydrogels which exhibit shear-thinning behavior, as shown by Sawhney et al., are (inherently) viscoelastic solids, and that the hydrogels may be inherently comprised of particulates, which would provide motivation for rendering hydrogels into microparticles, by way of addressing the limitations of claims 1 and 14.
Regarding claims 1 and 14, Yan et al. states that the mechanical and viscoelastic properties of peptide and polypeptide-based hydrogels are of growing interest relative to their uses in new technologies. The rheological characterization of peptide and polypeptide-based hydrogels relative to aspects of bulk mechanical and viscoelastic properties, observations of gelation mechanisms, and the behavior of hydrogels during and after flow are addressed (pg. 3528, column 2, para. 1). Proper flow properties allow hydrogels to be excellent candidates for injectable therapeutic delivery vehicles if they shear-thin upon application of a proper shear stress and rapidly self-heal into solids once the stress is removed (pg. 3529, column 1, lines 9-13). 
 
That is, hydrogel microparticles which exhibit shear-thinning properties, as those shown by Sawhney, are considered to be viscoelastic solids, in the context of hydrogel microparticles flowing under shear stress, but which cluster in the absence of shear. Yan et al. teaches that when exposed to a proper shear stress, hydrogels shear-thin and flow with very low viscosity (pg. 3535, column 1, para. 1). That is, the decreasing viscosity is an inherent feature of compositions that also exhibit viscoelastic properties. Yan et al. further teaches that a globular protein-based gel can be a particulate gel, related to the protein aggregation that occurs within the gel (pg. 3531, column 2, para. 2).

Guvendiren et al. shows that the polypeptide-based hydrogels which exhibit shear-thinning behavior, shown by Sawhney, (inherently) display pseudoplastic behavior, by way of addressing the limitations of claim 17.
Regarding claim 17, Guvendiren et al. teaches that pseudoplastic and rapidly self-healing hydrogels constantly flow when subjected to shear stress, and quickly self-heal once shear-stress ceases (pg. 269, column 2, last para. thru pg. 270, column 1, line 1).
That is, the hydrogel compositions, shown by Sawhney, exhibit pseudoplastic behavior. The so-called self-healing characteristics, taught by Guvendiren et al., illustrate viscoelastic properties. 

Further regarding claim 14, and regarding claims 6 and 7, Sawhney shows that activated forms of PEG-based water soluble crosslinking agents are commercially available, and particularly preferred PEG derivatives include those having esters of succinimidyl succinates, succinimidyl carbonate, succinimidyl glutarates, succinimidyl propionates, and succinimidyl succinate/ succinimidyl esters of carboxymethylated PEG (column 20, lines 64-67 thru column 21, lines 1-5 [Claim 14- the PEGylating agent is (SG-PEG-SG) (a succinimidyl glutarate) [SG-PEG-SG] [Claims 6 and 7- the PEGylating agent is selected from a group that includes SG-PE-SG] [species election]). 
Regarding claim 8, in situ polymerized hydrogels may be formed by crosslinking reactions. Chemical crosslinking should result in an insoluble crosslinked gel having some physical integrity (e.g., a modulus greater than 0.5kPa) (column 8, lines 7-15 [Claim 8- storage modulus values of the composition are between 10Pa to 250,000Pa and loss modulus values between 5Pa to 100,000Pa]).
Regarding claim 9, dissolved drugs may be present as a particulate suspension contained within the microspheres. Drugs delivered by the in situ formed hydrogel may include antimicrobials (column 16, lines 2-5 and 24-38 [Claim 9- further comprising an
antibacterial agent] [species election]).
Regarding claim 11, it still further would be desirable to provide physically and chemically crosslinked hydrogels systems suitable for use in medical applications, such as reducing post-surgical tissue adhesion, plugging lumens, sealing tissue, gluing tissues together, and supporting or augmenting tissue either from within the tissue matrix, over the tissue surface, or as an adjunct with another supporting biomaterial (column 4, lines 35-41). As used herein, the term ‘in situ’ refers to formation of the hydrogel at the place of administration. Suitable sites may include any of a variety of tissues and organs within a living entity or cells, cell clusters, tissues, or disaggregated organs suitable for transplantation of culture or manipulation ex vivo (column 6, lines 5-16). The biologically active molecules may be selected from the group consisting of proteins (including growth factors and enzymes that may demonstrate bioactivity), carbohydrates, nucleic acids (both sense and antisense as well as gene fragments for gene therapy), organic molecules, inorganic biologically active molecules, cells, tissues, and tissue aggregates (column 16, lines 10-16 [Claim 11- further comprising a biological component selected from a group which includes micronized tissue and decellularized tissue] [species election]).
Regarding claim 12, preformed or in situ formed hydrogel pieces of appropriate shape may be useful in protecting sensitive tissues, especially during the critical wound healing stage (column 23, lines 55-58 [Claim 12- further comprising biologically active agents selected from a group that includes wound healing agents [species election]).
Regarding claim 13, an injection syringe is useful for injecting pastes, such as collagen paste (column 20, lines 22-23 [Claim 13- the composition is in a form selected from a group which includes pastes]).
Regarding claim 20, hydrogels may be stored in a dehydrated form and rehydrated prior to use (column 24, lines 6-9). Microspheres may be applied as subcutaneous, intramuscular, intravenous or intraarterial injectables (column 15, lines 30-32 [Claim 20- the plurality of water-insoluble, microparticles are in the form of a dry powder]).

Sawhney does not show: 1) a molar ratio of PEGylating agent to protein and/or protein-based biological macromolecules is from 10:1 to 50:1 [Claims 1 and 14]; and 2) the plurality of water-insoluble, hydrogel microparticles are irregularly shaped and not spherical or elliptical [Claim 18].

Seetharaman et al. addresses some of the limitations of claims 1 and 14, and the limitations of claim 18.
Seetharaman et al. shows a PEGylated fibrin gel (SSD–CSM–PEGylated fibrin gel) (silver sulfadiazine-chitosan microspheres) which was used as an antibacterial wound dressing (pg. 2788, column 1, para. 3 [nexus to Sawhney] [PEGylated fibrin, wound healing]). In addition, PEGylated fibrinogen was prepared using succinimidylglutarate polyethylene glycol (SG-PEG-SG) (pg. 2789, column 1, para. 2 [nexus to Sawhney] [a succinimidyl glutarate]). A rheometer was used to determine the small strain oscillatory shear behavior of SSD–CSM–PEGylated fibrin (pg. 2789, column 1, last para. [nexus to Sawhney] [determine shear thinning behavior]). The wound dressing has angiogenic activity (pg. 2787, Abstract [nexus to Sawhney] [the fibrin microgel particles induce angiogenesis]).
Regarding claims 1 and 14, PEGylated fibrinogen was prepared using  succinimidylglutarate polyethylene glycol (SG-PEG-SG) which was added to the fibrinogen at a molar ratio of 10:1 in Tris-buffered saline (pg. 2789, column 1, para. 2  [Claims 1 and 14- a molar ratio of PEGylating agent to protein and/or protein-based biological macromolecules is from 10:1 to 50:1]).
Regarding claim 18, chitosan was selected as the carrier material to deliver SSD (an antimicrobial) because it is a unique polycationic polymer with excellent biocompatibility and biodegradable characteristics. Processes involving higher initial drug concentrations resulted in the formation of some irregularly shaped particles when observed through a light microscope (pg. 2790, column 2, para. 2 [Claim 18- the plurality of water-insoluble, hydrogel microparticles are irregularly shaped and not spherical or elliptical]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the composition comprising PEGylated water-insoluble, hydrogel microparticles with viscoelastic and pseudoplastic properties, as shown by Sawhney as evidenced by Yan et al. and Guvendiren et al., by: 1) combining the PEGylating agent to the protein or protein-based biological macromolecule in a molar ratio of from 10:1 to 50:1 [Claims 1 and 14]; and 2) expecting the hydrogel microparticles to be irregularly shaped [Claim 18], with a reasonable expectation of success, because Seetharaman et al. shows PEGylated protein-based gels made from microparticles, which are the microparticles in the composition, shown by Sawhney (MPEP 2143 (l)(G)). 
In addition, Sawhney shows that hydrogel compositions can be formulated using specific weight percent ratios of WSCA solution and WSCP solution (e.g., 20%w/w PEG to 5%w/w poly-I-lysine [4:1]) (Sawhney, column 21, lines 11-43). Therefore, it would have been obvious to one of ordinary skill in the art to have used a molar ratio, as shown by Seetharaman et al., instead of wt%, as shown by Sawhney, to formulate crosslinking conditions between a PEGylating agent and a crosslinkable polymer (such as a protein or protein-based biological macromolecule) in order to prepare hydrogel microparticles (MPEP 2143 (l)(G) and (MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Seetharaman et al. shows that when mixed with fibrinogen, SG-PEG-SG formed PEGylated fibrin hydrogels in situ, imparting mechanical stability to the hydrogel-based dressing (Seetharaman et al., pg. 2793, column 2, lines 9-13). That is, Seetharaman et al. teaches that certain combinations of hydrogel-forming reagents can improve the characteristics of hydrogels, e.g., for use in a specific therapeutic application or for the purpose of grinding them into hydrogel microparticles.
It would have been further obvious to one of ordinary skill in the art to have substituted the cell, tissues, and tissue aggregates which are encapsulated in the hydrogel microparticles, shown by Sawhney as evidenced by Yan et al. and Guvendiren et al., with micronized tissue or micronized decellularized tissue [Claim 11] [species election], with a reasonable expectation of success, because Sawhney teaches that the biologically active molecules that may be encapsulated in the hydrogel microparticles include cells, tissues, and tissue aggregates, and that the hydrogel microparticles may be applied, as a therapeutic intervention to tissues or disaggregated organs. Therefore, it would have been obvious to have included any form of tissue into the hydrogel microparticles, depending on the specific therapeutic use for which said microparticles were being applied or administered, so as to facilitate or expedite the repair of said form of tissue.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 4 is rejected under 35 U.S.C. §103 as being unpatentable over Sawhney as evidenced by Yan et al. and Guvendiren et al. and in view of Seetharaman et al., as applied to claims 1, 5-9, 11-15, 17, 18 and 20 above, and further in view of Adams et al. ((2004) J. Rheol. 48(6): 1195-1213).

Sawhney as evidenced by Yan et al. and Guvendiren et al. and in view of Seetharaman et al., as applied to claims 1, 5-9, 11-15, 17, 18 and 20 above, do not show: 1) the composition has a storage modulus greater than loss modulus, and a loss tangent value less than 1 [Claim 4].

Adams et al. provides information which teaches that the storage and loss moduli, and loss tangent properties of microgel suspensions depend upon particle modulus, which is, in turn, particle size dependent, by way of addressing the limitations of claim 4.
Regarding claim 4, Adams et al. shows that the linear viscoelastic and steady shear flow properties of suspensions of microgel particles depends on the deformability (or modulus) of the particles. On increasing the particle modulus, the storage modulus increases by two orders of magnitude, and the loss tangent also increases (pg. 1195, Synopsis). The frequency dependence of storage (G') and loss (G") moduli was measured for microgel suspensions at various ranges of particle phase volumes. At high phase volumes G' is greater than G" (pg. 1198, para. 2 [Claim 4- a storage modulus greater than loss modulus]).
The value of tan5 = G"/G' is found to be relatively insensitive to both frequency and particle phase volume. Fig. 5 shows that all measured tan5 values are less than 1 (pg. 1200, para. 2 and Fig. 5 [Claim 4- a loss tangent value less than 1]).

Accordingly, it would have been obvious to have modified the composition comprising PEGylated water-insoluble, hydrogel microparticles with viscoelastic  properties, as shown Sawhney as evidenced by Yan et al. and Guvendiren et al. and in view of Seetharaman et al., as applied to claims 1, 5-9, 11-15, 17, 18 and 20 above, with the information regarding the inherent flow properties of viscoelastic compositions, as shown by Adams et al., with a reasonable expectation of success, because Adams et al. describes shear flow properties, which would be exhibited by the pseudoplastic composition of hydrated, water-insoluble hydrogel microparticles, shown by Sawhney as evidenced by Yan et al. and Guvendiren et al. and in view of Seetharaman et al., Hijiya et al., and Boateng et al., as applied to claim 1 above (MPEP 2143 (l)(G)).
One of ordinary skill in the art would have been motivated to make those modifications, because Adams et al. shows that an understanding of the rheology of suspensions of gels is key to controlling the processing and in-use properties of such materials. Microgel particles have been used extensively in a range of industries including bioencapsulation, and controlled drug delivery (Adams et al., pg. 1195, Introduction, para. 1). One would have also been motivated because Adams et al. shows that microgels may be customized to meet the requirement of specific applications through variation in polymer or monomer composition, crosslink density, particle size, nature of surface charge, or solvent type. They can also be made to swell or deswell depending on the solvent properties. This function can be used to control the release of trapped molecules, and to bring about changes in particle phase volume and so control rheology (Adams et al., pg. 1195, Introduction, para. 2 thru pg. 1196, line 1 ).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Sawhney as evidenced by Yan et al. and Guvendiren et al. and in view of Seetharaman et al., as applied to claims 1, 5-9, 11-15, 17, 18 and 20 above, and further in view of Hijiya et al. ((1990) U.S. Patent No. 4,927,636).

Regarding claim 10, Sawhney et al. further teaches that physical crosslinking may be intramolecular or intermolecular or in some cases, both. For example, hydrogels can be formed by the ionic interaction of divalent cationic metal ions (such as Ca+2 and Mg+2) with ionic polysaccharides, such as xanthan gums. Multifunctional cationic polymers include poly(l-lysine) (column 6, lines 32-47). The compositions of WSCA, containing PEG, are dissolved at a concentration of 20% (w/w), and then dissolved with a WSCP solution, containing poly(l-lysine), at 5% (w/w) (column 21, lines 11-43 [Claim 10- further comprising water soluble polymers at a concentration of from 0.01 weight% to 25 weight%]).

Sawhney et al. does not show: 1) the water soluble polymers are selected from a group which includes pullulan [species election] [Claim 10].

Hijiya et al. addresses the limitations of the claim 10 [species election].
Regarding claim 10, Hijiya et al. shows an association complex comprising pullulan and polyethylene glycol (PEG) (column 1, lines 8-10). Pullulan has characteristic properties, such as water-solubility (column 1, lines 27-30 [Claim 10- the water soluble polymers are selected from a group which includes pullulan [species election] [nexus to Sawhney] [PEGylated protein]). The pullulan and PEG show a decreased solubility in water (column 2, lines 12-14 [nexus to Sawhney] [water-insoluble microparticles]). The white gummy association complex can be directly prepared into a paste or dried into powder or chips (column 2, lines 51-53 [nexus to Sawhney] [microparticles as a paste or dried powder]). Ten liters of 30 w/v % aqueous solution of pullulan, average molecular weight of 200,000, was added with 3 liters of PEG, average molecular weight of 400 (column 5, lines 15-22 [nexus to Sawhney and Seetharaman et al.] [specific ratio of PEGylating agent to protein (or water soluble polymer)]).

 Accordingly, it would have been obvious to have modified the composition comprising PEGylated water-insoluble, hydrogel microparticles with viscoelastic  properties, as shown Sawhney as evidenced by Yan et al. and Guvendiren et al. and in view of Seetharaman et al., as applied to claims 1, 5-9, 11-15, 17, 18 and 20 above, by incorporating the water soluble polymer pullulan [species election] into the composition comprising hydrogel microparticles [Claim 10], with a reasonable expectation of success, because Hijiya et al. shows that the water soluble polymer pullulan can be combined with polyethylene glycol (PEG) to form a water-insoluble (hydrogel) particle composition, which is the composition and water-insoluble microparticles, shown by Sawhney (MPEP 2143 (l)(G)). 
In addition, Sawhney teaches that physical crosslinking may be intramolecular or intermolecular or in some cases, both. For example, hydrogels can be formed by the ionic interaction of divalent cationic metal ions (such as Ca+2 and Mg+2) with ionic polysaccharides such as alginates, xanthan gums, natural gum, agar, agarose, carrageenan, fucoidan, furcellaran, laminaran, hypnea, eucheuma, gum arabic, gum ghatti, gum karaya, gum tragacanth, locust beam gum, arabinogalactan, pectin, and amylopectin (Sawhney, column 6, lines 32-40). That is, Sawhney teaches that a wide range of water soluble polymers may be used in the PEG crosslinking process. Therefore, it would have been obvious to one of ordinary skill in the art to have used pullulan in the PEGylating process, because Hijiya et al. shows that pullulan can be combined with PEG to form a water-soluble dried powder composition, which is the composition, shown by Sawhney (MPEP 2143 (l)(G)). 
One of ordinary skill in the art would have been motivated to have made that modification, because Hijiya et al. shows that, as a white powder, the product dissolves in water much more slowly than that prepared solely with pullulan, and, therefore, it can be advantageously used in gradually disintegrable and sustained release- shaped articles (Hijiya et al., column 5, lines 15-26). That is, when applied as a therapeutic powder comprising, for example, an antimicrobial drug, the powder would have a longer lasting therapeutic effect because of its sustained release feature.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. §103 as being unpatentable over Sawhney (U.S. Patent No. 6,818,018 B1; Date of Patent: Nov. 16, 2004) as evidenced by Yan et al. ((2010) Chem. Soc. Rev. 39: 3528-3540) and in view of Seetharaman et al. ((2011) Acta Biomaterialia 7: 2787-2796), and Boateng et al. ((2008) J. Pharm. Sci. 97(8): 2892-2923).

Sawhney as evidenced by Yan et al. addresses some of the limitations of claim 16.
Regarding claim 16, Sawhney shows hydrogel compositions in various forms, including microspheres or films (column 15, lines 25-28 [Claim 16- A composition comprising a plurality of hydrogel microparticles]).
The hydrogel precursor components are all selected to be substantially water soluble, having a solubility of at least 1mg/L in an aqueous solution (column 5, lines 2-6 [Claim 16- the plurality of hydrogel microparticles are hydrated by an aqueous medium]).
In situ polymerized hydrogels may be formed by crosslinking reactions. Chemical crosslinking should result in an insoluble crosslinked gel having some physical integrity (e.g., a modulus greater than 0.5kPa) (column 8, lines 7-15 [Claim 16- water-insoluble hydrogel microparticles]).
Preparation of a water-soluble crosslinking agent (WSCA) incorporates polyethylene glycol (PEG). Activated forms of PEG-based water soluble crosslinking agents are commercially available (column 20, lines 33-65 [Claim 16- crosslinked with PEGylating agent]). 
Water soluble region/polymers for use in the compositions may be selected from any of a variety of natural, synthetic or hybrid polymers, including poly(ethylene glycol), polypeptides, and proteins (column 9, lines 45-59 [Claim 16- the PEGylated gel microparticles comprise a protein or protein-based biological macromolecule crosslinked with a PEGylating agent]). 
Preferred WSCP (water soluble crosslinkable polymer) may be selected from natural or synthetic proteins or polypeptides, including collagen and gelatin (column 12, lines 18-26). The WSCP preferably is chosen to support cell adhesion or as a matrix that supports cell ingrowth (such as collagen or fibrin). The hydrogel is formed at the interface where the WSCP and the WSCA contact each other (column 25, lines 58-61). The biologically-active agent may include fibronectin (column 17, lines 53-65 [Claim 16- protein or protein-based biological macromolecule is selected from a group which includes gelatin and collagen]).
Crosslinks are temporarily disrupted during shear, leading to low apparent viscosities and flow, and re-form on the removal of shear, thereby causing the gel to re-form (column 7, lines 58-61 [Claim 16- wherein the composition includes clusters of the microparticles in the absence of shear, and the composition decreases in viscosity and exhibits viscoelastic solid properties with applied shear]). 

Sawhney does not explicitly use the term ‘viscoelastic’ with regard to the plurality of hydrogel microparticles [Claim 16].

Yan et al. shows that the polypeptide-based hydrogels which exhibit shear-thinning behavior, as shown by Sawhney et al., are (inherently) viscoelastic solids, and that the hydrogels may be inherently comprised of particulates, which would provide motivation for rendering hydrogels into microparticles, by way of addressing the limitations of claim 16.
Regarding claim 16, Yan et al. states that the mechanical and viscoelastic properties of peptide and polypeptide-based hydrogels are of growing interest relative to their uses in new technologies. The rheological characterization of peptide and polypeptide-based hydrogels relative to aspects of bulk mechanical and viscoelastic properties, observations of gelation mechanisms, and the behavior of hydrogels during and after flow are addressed (pg. 3528, column 2, para. 1). Proper flow properties allow hydrogels to be excellent candidates for injectable therapeutic delivery vehicles if they shear-thin upon application of a proper shear stress and rapidly self-heal into solids once the stress is removed (pg. 3529, column 1, lines 9-13). 
 
That is, hydrogel microparticles which exhibit shear-thinning properties, as those shown by Sawhney, are considered to be viscoelastic solids, in the context of hydrogel microparticles flowing under shear stress, but which cluster in the absence of shear. Yan et al. teaches that when exposed to a proper shear stress, hydrogels shear-thin and flow with very low viscosity (pg. 3535, column 1, para. 1). That is, the decreasing viscosity is an inherent feature of compositions that also exhibit viscoelastic properties. Yan et al. further teaches that a globular protein-based gel can be a particulate gel, related to the protein aggregation that occurs within the gel (pg. 3531, column 2, para. 2).

Further regarding claim 16, Sawhney shows that activated forms of PEG-based water soluble crosslinking agents are commercially available, and particularly preferred PEG derivatives include those having esters of succinimidyl succinates, succinimidyl carbonate, succinimidyl glutarates, succinimidyl propionates, and succinimidyl succinate/ succinimidyl esters of carboxymethylated PEG (column 20, lines 64-67 thru column 21, lines 1-5 [Claim 16- the PEGylating agent is (SG-PEG-SG) (a succinimidyl glutarate) [SG-PEG-SG]). 

Sawhney does not show: 1) a molar ratio of PEGylating agent to protein and/or protein-based biological macromolecules is from 10:1 to 50:1 [Claim 16]; and 2) the composition comprises an active biological agent selected from poly(hexamethylene biguanide) and its salts [Claim 16].

Seetharaman et al. addresses some of the limitations of claim 16.
Seetharaman et al. shows a PEGylated fibrin gel (SSD–CSM–PEGylated fibrin gel) (silver sulfadiazine-chitosan microspheres) which was used as an antibacterial wound dressing (pg. 2788, column 1, para. 3 [nexus to Sawhney] [PEGylated fibrin, wound healing]). In addition, PEGylated fibrinogen was prepared using succinimidylglutarate polyethylene glycol (SG-PEG-SG) (pg. 2789, column 1, para. 2 [nexus to Sawhney] [a succinimidyl glutarate]). A rheometer was used to determine the small strain oscillatory shear behavior of SSD–CSM–PEGylated fibrin (pg. 2789, column 1, last para. [nexus to Sawhney] [determine shear thinning behavior]). The wound dressing has angiogenic activity (pg. 2787, Abstract [nexus to Sawhney] [the fibrin microgel particles induce angiogenesis]).
Regarding claim 16, PEGylated fibrinogen was prepared using  succinimidylglutarate polyethylene glycol (SG-PEG-SG) which was added to the fibrinogen at a molar ratio of 10:1 in Tris-buffered saline (pg. 2789, column 1, para. 2  [Claim 16- a molar ratio of PEGylating agent to protein and/or protein-based biological macromolecules is from 10:1 to 50:1]).

Boateng et al. addresses some of the limitations of claim 16.
Boateng et al. shows the general physical characterization of topical dressings, for application to wounds, in terms of their fluid handling, moisture vapor permeability, fluid affinity, water uptake, rheological properties (gel and tensile strength, elasticity), and compressive and bioadhesive properties (pg. 2893, column 1, para. 2). Many of the dressings and novel polymers used for the delivery of drugs to acute, chronic, and other types of wounds, include hydrogels, chitosan, and hyaluronic acid (pg. 2892, Abstract [nexus to Sawhney] [hydrogel microparticle composition containing wound healing agents]).
Regarding claim 16, antimicrobial agents such as silver, povidone-iodine, and polyhexamethylene biguanide are sometimes incorporated into the dressings to control or prevent infection (pg. 2899, column 1, section Topical Pharmaceutical Formulations', para. 1 [polyhexamethylene biguanide]).

Accordingly, it would have been obvious to have modified the composition comprising PEGylated water-insoluble, hydrogel microparticles with viscoelastic  properties, as shown Sawhney as evidenced by Yan et al., by: 1) combining the PEGylating agent to the protein or protein-based biological macromolecule in a molar ratio of from 10:1 to 50:1 [Claim 16], with a reasonable expectation of success, because Seetharaman et al. shows PEGylated protein-based gels made from microparticles, which are the microparticles in the composition, shown by Sawhney (MPEP 2143 (l)(G)). 
In addition, Sawhney shows that hydrogel compositions can be formulated using specific weight percent ratios of WSCA solution and WSCP solution (e.g., 20%w/w PEG to 5%w/w poly-I-lysine [4:1]) (Sawhney, column 21, lines 11-43). Therefore, it would have been obvious to one of ordinary skill in the art to have used a molar ratio, as shown by Seetharaman et al., instead of wt%, as shown by Sawhney, to formulate crosslinking conditions between a PEGylating agent and a crosslinkable polymer (such as a protein or protein-based biological macromolecule) in order to prepare hydrogel microparticles (MPEP 2143 (l)(G) and (MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Seetharaman et al. shows that when mixed with fibrinogen, SG-PEG-SG formed PEGylated fibrin hydrogels in situ, imparting mechanical stability to the hydrogel-based dressing (Seetharaman et al., pg. 2793, column 2, lines 9-13). That is, Seetharaman et al. teaches that certain combinations of hydrogel-forming reagents can improve the characteristics of hydrogels, e.g., for use in a specific therapeutic application or for the purpose of grinding them into hydrogel microparticles.
It would have been further obvious to have included the antimicrobial agent polyhexamethylene biguanide (PHMB) or its salts [Claim 16], as shown by Boateng et al., with a reasonable expectation of success, because Boateng et al. shows that antimicrobial agents can be used in hydrogel formulations applied as therapeutic dressings. Such  hydrogel compositions are shown by Sawhney, which: 1) can be used as wound dressings (Sawhney, column 23, lines 55-60); and 2) can include antimicrobial agents (Sawhney, column 16, lines 24-38) (MPEP 2143 (l)(G)). Therefore, it would have been obvious to one of ordinary skill the art to have used any antimicrobial compound, including PHMB or its salts, with the reasonable expectation of success of treating a microbial infection (MPEP 2143 (l)(G)).
One of ordinary skill in the art would have been motivated to make that modification, because Boateng et al. shows that polyhexamethylene biguanide can be incorporated into a dressing to control or prevent infection (pg. 2899, column 1, para. 3). That is, the addition of an antimicrobial agent enhances the desirability of the hydrogel for use in clinical/medical applications.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. §103 as being unpatentable over Sawhney as evidenced by Yan et al. and Guvendiren et al. and in view of Seetharaman et al., as applied to claims 1, 5-9, 11-15, 17, 18 and 20 above, and further in view of Kaplan et al. (International Patent Application Publication No. WO 2013/126799 A1).

Sawhney as evidenced by Yan et al. and Guvendiren et al. and in view of Seetharaman et al., as applied to claims 1, 5-9, 11-15, 17, 18 and 20 above, do not show: 1) the plurality of water-insoluble, hydrogel microparticles are obtained by lyophilizing and then grinding monolithic hydrogels [Claim 19].

Kaplan et al. addresses the limitations of claim 19.
Kaplan et al. shows silk-based compositions for sustained delivery of one or more therapeutic agents (pg. 2, para. [0005]). The silk matrix of the composition includes different concentrations of silk fibroin (pg. 5, para. [0018]). One of the
 embodiments of the silk matrix is a hydrogel (pg. 5, para. [0019] [nexus to Sawhney] [protein-based hydrogel]). The silk matrix can further comprise at least one biocompatible polymer, including poly(ethylene glycol) (PEG) (pg. 34, para. [00100] [nexus to Sawhney] [composition comprising PEG]). FIGS. 3a and 3b show the dependence of G' and G" on the amplitude of the applied shear force as a function of protein concentration. Hydrogels display a linear viscoelastic regime and yield above the shear amplitude, followed by apparent shear thinning (pg. 9, para. [0068] [nexus to Adams et al.] [storage modulus = G’; loss modulus = G’’] [nexus to Sawhney] [shear thinning behavior of hydrogel microparticles]). Figures 3A and 3B show that the storage modulus is greater than the loss modulus over the same protein concentration values (Figs. 3A and 3B [nexus to Adams et al.] [storage modulus is greater than the loss modulus]). 
Regarding claim 19, the silk matrix can be in the form of a lyophilized powder or gel (pg. 10, para. [0037] [Claim 19- lyophilizing monolithic hydrogels]).
The silk hydrogel can be reduced into gel-like or gel particles by any known methods in the art, e.g., grinding (pg. 30, para. [0091] [Claim 19- grinding dried monolithic gels]). The micro- or nano- particles described herein can be of any shape (pg. 30, para. [0092] [nexus to Seetharaman et al.] [microparticles are irregularly shaped]). The silk matrix can be hydrated (e.g., in deionized water) before loading with therapeutic agent (pg. 27, para. [0081 [nexus to Sawhney] [an aqueous media, hydrated by the aqueous media]).

Accordingly, it would have been obvious to have modified the composition comprising PEGylated water-insoluble, hydrogel microparticles with viscoelastic  properties, as shown Sawhney as evidenced by Yan et al. and Guvendiren et al. and in view of Seetharaman et al., as applied to claims 1, 5-9, 11-15, 17, 18 and 20 above, by obtaining the plurality of hydrogel microparticles by lyophilizing and then grinding monolithic hydrogels [Claim 19], as shown by Kaplan et al., with a reasonable expectation of success, because Kaplan et al. shows that a protein-based hydrogel having pseudoplastic/shear-thinning properties, as shown by Sawhney, can be dried by lyophilization and ground in order to obtain a composition comprising hydrogel microparticles (MPEP 2143 (l)(G)). 
One of ordinary skill in the art would have been motivated to have made those modifications, because Kaplan et al. shows that by grinding the silk hydrogel, said hydrogel can be reduced into gel particles of any shape, and that said particles can be made of any size suitable for injection (pg. 30, para. [0091 ]). That is, the process of grinding lends a versatility to the type of hydrogel microparticles that are produced from said process. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 11-19, filed 29 June 2022, with respect to the Drawings objection and the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but they are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s argument.

1. Applicant remarks (pp.11-12), with regard to the Drawings Objections, that Applicant had acknowledged in the previous Office Action that the black and white publication of the figures that were submitted in color (i.e., Figures 1, 7, 8, 11 and 12) would be acceptable.
However, in response to Applicant, withdrawal of any drawing objection(s) related to the submission of color drawings must be remedied according to MPEP 608.02 (VIII) (37 CFR 1.84), and as stated above in the Drawings section. The Examiner apologizes for making the statement that Applicant’s consent to publish any color drawings as black and white reproductions would be acceptable and, therefore, result in withdrawal of the objection(s).

2. Applicant remarks (pp. 12-18), with regard to the 103 rejection, against the references of Li, Slepian, VanTomme et al., and Christman et al., with regard to claims 1, 4-17 and 20, collectively.
However, in response to Applicant, the argument is moot in view of the 103 rejection cited above in which these references were not cited.

3. Applicant remarks (pp. 18-29), with regard to claims 18 and 19, that Li and Slepian do not teach that the irregular shape of the hydrogel microparticles and the lyophilization and grinding of monolithic hydrogels, and the Office Action relies on Kaplan, which relates to silk fibroin compositions that can be in the form of a lyophilized powder or gel, and Seetharaman, which relates to a PEGylated fibrin gel composition that can form irregularly shaped particles, to remedy the deficiency. Kaplan fails to teach that the polymers are crosslinked and fails to teach that the silk-based hydrogel is pseudoplastic, in contrast to the present hydrogel microparticles, which are crosslinked and are able to achieve pseudoplastic properties in their crosslinked state. Seetharaman fails to demonstrate that the chitosan microspheres/particles are pseudoplastic. 
However, in response to Applicant, instant claims 1, 14 and 16 do not recite “pseudoplastic” properties, but viscoelastic properties. On the other hand, Kaplan et al. teaches that the described silk matrix hydrogel composition is both pseudoplastic and viscoelastic. Kaplan et al. teaches that the composition exhibits shear-thinning behavior (pg. 9, para. [0068]) and has viscoelastic properties (Figs. 3A and 3B). It is noted that Seetharaman et al. was not cited to address the pseudoplastic behavior of the instantly-claimed hydrogel microparticle composition. On the other hand, although Seetharaman et al. does not specifically show that the described chitosan microspheres/particles are pseudoplastic, Seetharaman et al. teaches that SSD-CSM-PEGylated fibrin gels exhibited an increased drug release in a controlled manner compared to SSD-CSM fibrin gels, which may be due to the fact that SG-PEG-SG increased the hydrophilicity of fibrin (pg. 2794, column 1 thru column 2). Therefore, one of ordinary skill in the art would understand that the PEGylation process, as shown by Seetharaman et al., imparts pseudoplastic properties to the SSD-CSM-PEGylated fibrin gels so that they would be more prone, under shear, to experience reduced viscosity so as to release more drug.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651   

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631